Citation Nr: 0307561	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  99-25 196	)	DATE
	)
	)  

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1944 to 
February 1946.  He died in August 1969; the appellant is his 
widow.

This case was previously before the Board in February 2001 
when it was remanded for additional development.

As indicated in the February 2001 Board remand, the 
appellant's claim of service connection for the cause of the 
veteran's death was denied by the Roanoke, Virginia RO in a 
September 1969 rating decision.  The Board determined in the 
February 2001 remand that the record did not disclose that 
the appellant was ever notified of the denial and her right 
to appeal.  The Board noted that although VA Forms 21-6798, 
21-4189, and 21-6798d were prepared in September and October 
1969, these actions were apparently taken with respect to an 
accrued benefits claim and to an award of death pension 
benefits.  The Board concluded that there appeared to be no 
evidence that the appellant was notified of the denial of 
service connection for the cause of the veteran's death after 
the September 1969 rating decision.  

Subsequent to the February 2001 remand, the Philadelphia RO 
noted in an April 2001 deferred rating decision that notice 
of the prior final denial of the appellant's claim for 
service connection for the cause of the veteran's death had 
actually been sent to the appellant in an October 28, 1969 
letter.  A review of the file indicates that a letter from 
the Roanoke RO was sent to the appellant subsequent to the 
September 2, 1969 rating decision on September 4, 1969.  The 
September 1969 letter advised the appellant that she needed 
to send additional evidence to the RO so that further action 
could be taken on her claim for death benefits.  A VA Form 
21-8332A-2 was apparently sent to the appellant on October 8, 
1969.  However, this form does not specifically reference the 
appellant's cause of death claim.  An October 28, 1969 VA 
Form 20-822, Control Document and Award Letter, was 
apparently sent to the appellant; however, this letter does 
not specifically indicate that it refers to the appellant's 
cause of death claim.  No appellate rights are listed on the 
letter.  Also of record is a VA Form 21-6895, Death Pension 
Original Award, date stamped April 5, 1971 and April 28, 
1971.  The date stamps on the VA Form 21-6895 suggest that it 
was enclosed with an April 1971 letter from the appellant's 
representative to the Roanoke RO regarding the appellant's 
claim for a death pension.  Review of the VA Form 21-6895 
shows that this form reported that the evidence did not show 
that the veteran's death was due to any disease or injury 
incurred in or aggravated by service, and that the appellant 
was not entitled to service-connected death benefits which 
were paid at a higher rate.  Although appeal rights were 
stated in the VA Form 21-6895, the letter is not addressed to 
the appellant, there is no VA claim number on the letter, and 
it does not specifically refer to the September 1969 rating 
decision.  Although the appellant's representative, in his 
April 1971 letter, wrote that the appellant had advised him 
of a pending October 28, 1969 award, this appears to be in 
regards to the appellant's claim for pension benefits.  
Therefore, on balance, it may not be concluded that the 
appellant received written notification of the September 1969 
RO rating decision pursuant to 38 C.F.R. § 3.103 (1969).  In 
the absence of such notice, the Board has concluded that the 
September 1969 decision was not final.


FINDINGS OF FACT

1.  The veteran died on October [redacted]
, 1969; the veteran's 
immediate cause of death was a bilateral pulmonary embolism 
due to edema and vascular stasis of the lower extremities due 
to left bronchogenic carcinoma with generalized 
carcinomatosis.  No other significant conditions contributing 
to the veteran's death were noted.

2.  At the time of his death, the veteran had no service-
connected disabilities.  

3.  A bilateral pulmonary embolism due to edema and vascular 
stasis of the lower extremities due to left bronchogenic 
carcinoma with generalized carcinomatosis is not attributable 
to the veteran's period of military service.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's cause of death, a 
bilateral pulmonary embolism due to edema and vascular stasis 
of the lower extremities due to left bronchogenic carcinoma 
with generalized carcinomatosis, was related to service.  The 
appellant specifically claims that the veteran had incurred a 
lung condition while working as a deck grinder during World 
War II.  She also suggests that the veteran had malaria which 
was related to service, which contributed to his death.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).  In addition, certain 
chronic diseases may be presumed to have been incurred during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from active duty, or at 
some time after service if certain requirements are met as 
specified in the statutes and regulations.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

A surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to receive 
Dependency and Indemnity Compensation (DIC) benefits.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2002).  In 
order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was either the 
principal or contributory cause of death.  Id.  To constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b) (2002).  To be a contributory cause of 
death, the evidence must show that the service-connected 
disability contributed substantially or materially to the 
cause of death, or that there was a causal relationship 
between the service-connected disability and the veteran's 
death.  38 C.F.R. § 3.312(c) (2002).  In effect, the service-
connected disability, to be a contributory cause of death, 
must be shown to have combined with the principal cause of 
death, that it aided or lent assistance to the cause of 
death.  Id.  It is not sufficient to show that it casually 
shared in producing death; instead, a causal relationship 
must be shown.  Id.

Per 38 C.F.R. § 3.312(c)(3), service-connected disabilities 
affecting vital organs should receive careful consideration 
as a contributory cause of death; this requires a 
determination as to whether there were debilitating effects 
and a general impairment of health caused by service-
connected disability which rendered the veteran less capable 
of resisting the effects of an unrelated disability.  
38 C.F.R. § 3.312 (c)(3) (2002).  Under 38 C.F.R. § 
3.312(c)(4), in cases where the primary cause of death is by 
its very nature so overwhelming that eventual death is 
anticipated irrespective of coexisting disabilities, there 
must be a determination as to whether there is a reasonable 
basis that a service-connected disability had a material 
effect in causing death.  38 C.F.R. § 3.312(c)(4) (2002).  In 
this situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of 
itself of a progressive or debilitating nature.  Id.

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2002).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused through fault of either party, will not break the 
continuity of the cohabitation.  38 C.F.R. § 3.53(a) (2002).  
In determining whether there was continuous cohabitation, the 
statements of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information.  If the evidence establishes that the separation 
was by mutual consent and that the parties lived apart for 
purposes of convenience, health, business, or any other 
reason which did not show an intent on the part of the 
surviving spouse to desert the veteran, the continuity of the 
cohabitation will not be considered as having been broken.  
38 C.F.R. § 3.53(b) (2002).

The Court of Appeals for Veterans' Claims (Court) has 
determined that 38 U.S.C.A. §101(3) and 38 C.F.R. § 
3.50(b)(1) set forth a two-part test to determine whether a 
spouse will be deemed to have continuously cohabited with the 
veteran when there has been a separation.  The spouse must 
not only be free of fault at the time of the separation, but 
it must be found that the separation "was due to the 
misconduct of, or procured by, the veteran."  In assessing 
the reasons for a separation between a veteran and his or her 
spouse, fault or the absence of fault is to be determined 
based on an analysis of conduct at the time of the 
separation.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).

In the appellant's case, the veteran's service medical 
records include a May 1944 examination report.  His 
extremities, respiratory system, heart, and blood vessels 
were normal.  The veteran's chest x-ray was negative.  He had 
no physical defects.  In August 1944, the veteran was 
examined, and no defects were noted.  A photofluorographic 
examination of the chest was negative in April 1945.  The 
veteran was examined and was found to be physically qualified 
for overseas duty and transfer.  In examination reports dated 
in May 1945, July 1945, November 1945, and January 1946, the 
veteran was found to be physically qualified for transfer.  
No defects were noted.  At a February 1946 separation 
examination, the veteran's respiratory and cardiovascular 
systems were normal.  A photofluroscopic examination was 
negative.  He had no physical defects.  

Post-service VA treatment records dated in June 1947 indicate 
that the veteran complained that he had had trouble with his 
tonsils for five or six years.  The veteran was diagnosed 
with chronic tonsillitis and hypertrophy of the tonsils.  A 
tonsillectomy was performed.  

VA treatment records indicate that the veteran was diagnosed 
with lymphangitis with lymphadenitis in January 1950.  A 
right femoral lymphadenectomy was performed.  

Of record is a VA hospital summary which indicates that the 
veteran was hospitalized from June 1969 to August 1969 for 
squamous cell carcinoma of the left lower lobe with diffuse 
distant metastases.  Surgery on scalene nodes revealed 
bilateral involvement of the metastatic tumor.  A 
bronchoscopy revealed neoplastic lesions in the left lower 
lobe bronchus.  The veteran also had neoplastic squamous cell 
carcinoma in both the right and left scale lymph nodes.  
Metastatic involvement of the lumbar area was suggested.  The 
veteran also developed bilateral hemiplegia, bladder and 
bowel incontinence, and a large, infected decubitus ulcer.  
The veteran had edema of the trunk and lower extremities.  It 
was noted that the veteran was inoperable as his bronchogenic 
carcinoma was very advanced, and that the veteran was 
experiencing a declining course of a terminal cancer patient.  
The veteran died on August [redacted]
, 1969.   A liver scan reported 
that the veteran had had an abnormal liver with multiple 
defects consistent with metastatic disease of the liver.  The 
hospital summary indicates that the veteran's paraplegia was 
most likely due to a metastatic lesion.

Also of record is the veteran's death certificate which 
indicates that the veteran died on August [redacted]
, 1969.  The 
veteran's immediate cause of death was a bilateral pulmonary 
embolism due to edema and vascular stasis of the lower 
extremities due to left bronchogenic carcinoma with 
generalized carcinomatosis.  No other significant conditions 
contributing to the veteran's death were noted.

In her August 1969 claim for entitlement to cause of death 
benefits, the appellant indicated that she and the veteran 
had been separated when he had moved to Virginia to live with 
parents due to his illness while she had remained in 
Pennsylvania due to her employment.  She reported that their 
separation was not due to any disagreement.

The appellant submitted an article from DAV Magazine in 
August 1999 that indicates that DAV was concerned that some 
Navy veterans may have had misdiagnosed respiratory diseases 
resulting from service as deck grinders aboard aircraft 
carriers from the 1970's to the 1990's.

Pursuant to the Board's February 2002 remand, a VA opinion 
was obtained in January 2003.  The examiner noted that he had 
reviewed the entire claims file and noted that the veteran's 
cause of death in August 1969 was a bilateral pulmonary 
embolism associated with edema and stasis of the lower 
extremities.  The examiner noted that the veteran had also 
had left bronchogenic carcinoma with generalized metastases.  
The examiner pointed out that normal arteries and veins were 
noted at the veteran's separation from service.  The examiner 
opined that the veteran's cause of death from bilateral 
pulmonary embolism was secondary to his left lung cancer as 
it was well established that there was an increased 
thrombotic tendency in the presence of cancer.  The examiner 
was unable to see elsewhere exactly what had caused the edema 
and stasis of the lower extremities.  The examiner pointed 
out that the veteran's discharge examination had shown normal 
lower extremities.  The examiner was unable to conclude that 
any injury in service resulted in the veteran's demise.  

Based upon a review of the evidence, the Board finds that the 
greater weight of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  

The Board acknowledges that the appellant is a surviving 
spouse for DIC purposes.  That is, although the appellant had 
disclosed that she and the veteran had separated for a time, 
the evidence establishes that the separation was by mutual 
consent, and that the parties lived apart for purposes of the 
veteran's health and the appellant's business reasons.  
Additionally, no intention was shown on the appellant's 
behalf to desert the veteran.  As such, the continuity of the 
cohabitation will not be considered as having been broken, 
and the appellant will be considered the veteran's surviving 
spouse for DIC purposes.  38 C.F.R. § 3.53(b) (2002).

Turning now to the merits of the appellant's case, the Board 
notes that the veteran did not have any service-connected 
disabilities at the time of his death.  Therefore, for the 
appellant to be granted entitlement to service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by active service was 
either the principal or contributory cause of death.  

First, as far as the disabilities listed on the veteran's 
August 1969 death certificate, the evidence does not 
establish that the veteran's bilateral pulmonary embolism, 
edema and vascular stasis of the lower extremities, or left 
bronchogenic carcinoma with generalized carcinomatosis, were 
related to service.  The appellant claims that the veteran 
developed lung disease while working as a deck grinder during 
service.  In this regard, the evidence of record does not 
show in-service findings illustrative of a diagnosis of a 
pulmonary embolism, edema, vascular stasis, carcinoma, or 
carcinomatosis.  Furthermore, the Board points out that 
although the appellant had submitted an article from DAV 
Magazine to support her contentions, the article does not 
refer to this veteran's case.  In addition, the article 
refers to lung disease in those who had worked as deck 
grinders from the 1970's and the 1990's; the veteran was 
discharged from active duty in 1946.  Moreover, the Board 
notes that the veteran was not diagnosed with any such 
problems until many years after his separation from service.  
Additionally, the evidence fails to show that valvular 
disease or malignant tumors were manifested to a compensable 
degree within the applicable presumptive periods after 
service, were related to any events of service, or were 
otherwise related to service.  

Other than the appellant's own assertions that there was a 
relationship between the veteran's pulmonary embolism, edema, 
vascular stasis, carcinoma, and carcinomatosis and his 
military service, there is simply no medical evidence of 
record supporting any such causal connections.  Rather, the 
evidence of record contains a competent medical opinion that 
shows that no in-service injury resulted in the veteran's 
demise, implying that none of these said disabilities were 
the result of disease or injury incurred in service.  As 
such, the medical evidence of record indicates that there is 
no causal link between the veteran's cause of death, that is, 
a bilateral pulmonary embolism, edema and vascular stasis of 
lower extremities, or left bronchogenic carcinoma with 
generalized carcinomatosis, and his military service.  
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

In addition, the medical evidence of record does not indicate 
that the veteran had any other service-related disabilities 
that ultimately contributed to or resulted in his death.  The 
record does not suggest that any of the veteran's post-
service disabilities, including chronic tonsillitis, 
hypertrophy of the tonsils, lymphangitis, lymphadenitis, 
paraplegia, hemiplegia, decubitus ulcer, or an abnormal 
liver, were related to service.  Although the veteran had 
suggested that he had had problems with his tonsils during 
service, service medical records are negative for complaints, 
treatment, or diagnoses of these disorders, and the veteran 
was not diagnosed with such disabilities until after his 
separation from service.  Additionally, the evidence fails to 
show that any of these diseases were presumptive conditions 
manifested to a compensable degree within the applicable 
presumptive periods after service, were related to any events 
of service, or were otherwise related to service.  38 C.F.R. 
§§ 3.303, 3.307, 3.309.  Regardless, the Board points out 
that the veteran's August 1969 death certificate indicates 
that other than a pulmonary embolism, edema, vascular stasis, 
carcinoma, and carcinomatosis, there were no other 
significant conditions contributing to the veteran's death.  
This is supported by the most recent VA medical opinion.

The appellant has also suggested an in-service incurrence of 
a tropical disease, specifically malaria, contributed to the 
veteran's eventual death.  In this regard, the Board notes 
that complaints and/or treatment of malaria are absent from 
the claims file.  There is no indication that the veteran was 
diagnosed with malaria during service, or within the 
presumptive period after discharge.  Post-service treatment 
records are negative for any complaints, treatment, or 
diagnoses of malaria.  As such, the evidence does not 
establish a link between any malaria and the veteran's period 
of active duty.  38 C.F.R. §§ 3.303, 3.307, 3.309.  
Additionally, it should again be pointed out that the 
veteran's August 1969 death certificate indicates that other 
than a pulmonary embolism, edema, vascular stasis, carcinoma, 
and carcinomatosis, there were no other significant 
conditions contributing to the veteran's death.  

Incidentally, as the veteran had no service-connected 
disabilities, there is no indication that the veteran had any 
service-connected disabilities that resulted in a 
debilitating effect and a general impairment of health to the 
extent that it would have rendered him materially less 
capable of resisting the effects of his embolism, edema, 
stasis, and carcinoma.  Furthermore, the Board recognizes 
that the medical evidence suggests that the veteran's cause 
of death was, by its very nature, so overwhelming that 
eventual death could have been anticipated irrespective of 
coexisting conditions.  However, in this case, the medical 
evidence indicates that there is no reasonable basis to 
conclude that the veteran had a service-connected disability 
of such severity as to have a material influence in 
accelerating death.  38 C.F.R. § 3.312(c).  

Consequently, the evidence indicates that there is no causal 
link between the veteran's pulmonary embolism, edema, 
vascular stasis, carcinoma, and carcinomatosis, and his 
military service.  There is also no link between any chronic 
tonsillitis, hypertrophy of the tonsils, lymphangitis, 
lymphadenitis, paraplegia, hemiplegia, decubitus ulcer, 
abnormal liver, or malaria and the veteran's military 
service.  38 C.F.R. §§  3.304, 3.307, 3.309.  Based on the 
foregoing, the Board finds that service connection for the 
cause of the veteran's death is not warranted.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit-of-the-doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) was recently 
enacted.  The VCAA, among other things, modified VA's duties 
to notify and to assist claimants by amending 38 U.S.C.A. 
§ 5103 ("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating claims.  With respect to the duty to 
notify, VA must inform the claimant of information "that is 
necessary to substantiate the claim" for benefits (codified 
as amended at 38 U.S.C.A. § 5103).  Second, 38 U.S.C.A. 
§ 5103A sets out in detail the agency's "duty to assist" a 
claimant in the development of claims for VA benefits.  The 
new § 5103A provides in part that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for VA 
benefits.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the appellant's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2002) 
(codified at 38 C.F.R. § 3.159(b) (2002)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

The Board finds that VA has complied with the notice 
requirements contained in § 5103(a).  From the outset, the RO 
has informed the appellant of the grounds on which the RO 
decided the claim and of the elements necessary to be granted 
the benefit sought.  This is evidenced by the rating action 
of September 1999, the statement of the case issued in 
November 1999, the supplemental statement of the case issued 
in January 2003, and a February 2002 letter that informed her 
of the applicable laws and regulations.  Specifically, these 
documents show that the RO notified the appellant of the 
development of her claim, the type of evidence needed to 
prove her claim, and of which evidence, if any, should be 
obtained by the appellant, and which evidence, if any, would 
be retrieved by VA.  38 U.S.C.A. § 5103(a) (West 2002).  
These documents also show that VA has provided the appellant 
with a recitation of the pertinent statutes and regulations, 
and discussion of the application of each to the evidence.  
Consequently, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding pertinent evidence to be 
obtained.  Additionally, the Board finds that VA has 
attempted to obtain records from all sources identified by 
the appellant, including the veteran's post-service VA and 
private treatment records.  The appellant was specifically 
notified several times, including in April, July, and August 
2001, and in February and September 2002, of what records 
should be associated with the claims file. 

Additionally, the RO obtained an medical opinion pursuant to 
the Board's February 2002 remand, which took into account the 
entire claims file.  In the appellant's case, there is no 
indication, except by way of unsupported allegations, that 
any pulmonary embolism, edema, vascular stasis, carcinoma, 
carcinomatosis, chronic tonsillitis, hypertrophy of the 
tonsils, lymphangitis, lymphadenitis, paraplegia, hemiplegia, 
decubitus ulcer, abnormal liver, and malaria were attributed 
to military service or manifested within the appropriate 
presumptive period.  38 C.F.R. §§ 3.304, 3.307, 3.309.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.

The appellant has not alleged that there is any outstanding 
pertinent evidence that would support her contentions, and 
after a review of the evidence, the Board is not aware of any 
such evidence and concludes that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).  Therefore, the Board finds that 
further action to comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).


ORDER

Service connection for the cause of the veteran's death is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

